DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-2, 4-7, 10-12, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 10-15 of U.S. Patent No. 11,285,734. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims simply teach all claim limitations of the claims in the current application. The definition of the “ink out data” and “ink holding data” does not differentiate the scope of the claimed compensation method from that of the patented method, because such definition is just for purpose of clarifying the meaning of the ink out data and the ink holding data.
Allowable Subject Matter
2.	Claims 3, 8-9, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 3: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that defining the printing times of the first shuttle scanning printing to be R wherein R is an integer greater than 2 and the inkjet head comprises R groups of the nozzles; when a v-th group of the nozzles comprises one or more abnormal nozzles, selecting one or more nozzles from remaining R-1 groups of the nozzles corresponding to the one or more abnormal nozzles as alternative compensation nozzles, and selecting the compensation nozzles from the alternative compensation nozzles to compensate the abnormal nozzles, wherein each abnormal nozzle corresponds to at least one compensation nozzle and v is an integer greater than 1 is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 8: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein acquiring the printing parameters, determining the first data corresponding to the abnormal nozzle, and based on the position information of the abnormal nozzle and the printing parameters, determining the position information of the compensation nozzle for compensating the first data corresponding to the abnormal nozzle comprises steps of: if the current printing comprises the abnormal nozzle, marking the abnormal nozzle as the first abnormal nozzle: based on the printing parameters and a covering times of a same area on the printing medium in the current printing, acquiring a feeding distance covering the printing medium in the current printing and a compensation range for the first abnormal nozzle, building a second mapping relationship between a position of the first abnormal nozzle, a printing position of the first abnormal nozzle on the printing medium, and the first data corresponding to the first abnormal nozzle; if the printing position of the first abnormal nozzle on the printing medium is outside a current printing range of the inkjet head, stopping storing the second matting relationship; and if the printing position of the first abnormal nozzle on the printing medium is within the current printing range of the inkjet head, storing the second mapping relationship and backing up the first data is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 13: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein acquiring the printing parameters and feathering the first data corresponding to the printing parameters to obtain the second data comprises: based on the first printing data corresponding to the overlapping nozzle area, acquiring feathering data corresponding to a feathering template and complementary data of the feathering data, performing a logical AND operation between the first printing data and the feathering data to obtain first feathering data, performing a logical AND operation between the first printing data and the complementary feathering data to obtain second feathering data, and combining the first feathering data and the second feathering data to form the second printing data is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 9 and 14-15 are allowed because they depend directly/indirectly on claim 8 or 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853